Beck, J.
1. A direct assignment of error upon a ruling made during tin trial of a civil case is presented too late for consideration by the Supreme Court when it first appears in a bill of exceptions tendered more than thirty days after the adjournment of the term at which such ruling was made; and unless it affirmatively appears that a bill of exceptions embracing such an assignment of error was, with respect thereto, tendered in due time, this court is without jurisdiction to pass upon that assignment.
2. Rulings of the trial court upon the question of the allowance or dis-allowance of amendments to pleadings can not constitute a ground of a motion for a new trial.
3. A verdict in favor of the plaintiffs in a suit brought by two of the individual members of a firm, which was composed of three members, to recover for services performed and money expended, is without evidence to support it, the evidence showing that if any recovery upon the contract which was the basis of the suit could be had, it should be for the firm and not for the two members thereof who brought the suit.

Judgment reversed.


All the Justices concur.